


Exhibit 10.1


$500,000,000

Dr Pepper Snapple Group, Inc.

$250,000,000 2.000% Senior Notes due 2020
$250,000,000 2.700% Senior Notes due 2022

Underwriting Agreement


November 13, 2012


J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


Merrill Lynch, Pierce, Fenner & Smith
Incorporated
One Bryant Park
New York, New York 10036


As Managers of the several Underwriters named in Schedule II hereto
Ladies and Gentlemen:
Dr Pepper Snapple Group, Inc., a Delaware corporation (the "Company"), proposes
to issue and sell to the several underwriters named in Schedule II hereto (the
"Underwriters"), for whom you are acting as managers (the "Managers"),
$250,000,000 aggregate principal amount of its 2.000% Notes due 2020 (the "2020
Notes") and $250,000,000 aggregate principal amount of its 2.700% Notes due 2022
(the "2022 Notes" and, together with the 2020 Notes, the "Securities"), to be
issued under an indenture (the "Base Indenture") dated as of December 15, 2009,
between the Company and Wells Fargo Bank, N.A., as trustee (the "Trustee"), as
supplemented by a fourth supplemental indenture (the "Fourth Supplemental
Indenture," and, together with the Base Indenture, the "Indenture") between the
Company, the Guarantors (as defined below) and the Trustee. The Securities will
be guaranteed (the "Guarantees") on an unsecured unsubordinated basis by each of
the entities (the "Guarantors") listed on Schedule III hereto. If the firm or
firms listed in Schedule II hereto include only the Managers listed in
Schedule I hereto, then the terms "Underwriters" and "Managers" as used herein
shall each be deemed to refer to such firm or firms.
The Company has filed with the Securities and Exchange Commission (the
"Commission") a registration statement (File No. 333-163697), including a




--------------------------------------------------------------------------------




prospectus, on Form S-3, relating to securities and related guarantees (the
"Shelf Securities"), including the Securities, to be issued from time to time by
the Company. The registration statement as amended to the date of this
Agreement, including the information (if any) deemed to be part of the
registration statement at the time of effectiveness pursuant to Rule 430A or
Rule 430B under the Securities Act of 1933, as amended (the "Securities Act"),
is hereinafter referred to as the "Registration Statement," and the related
prospectus covering the Shelf Securities dated December 14, 2009 in the form
first used to confirm sales of the Securities (or in the form first made
available to the Underwriters by the Company to meet requests of purchasers
pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the
"Basic Prospectus." The Basic Prospectus, as supplemented by the prospectus
supplement specifically relating to the Securities in the form first used to
confirm sales of the Securities (or in the form first made available to the
Underwriters by the Company to meet requests of purchasers pursuant to Rule 173
under the Securities Act) is hereinafter referred to as the "Prospectus," and
the term "preliminary prospectus" means any preliminary form of the Prospectus.
For purposes of this Agreement, "Applicable Time" shall be the date and time set
forth on Schedule I. For purposes of this Agreement, "free writing prospectus"
has the meaning set forth in Rule 405 under the Securities Act, "Time of Sale
Prospectus" means the preliminary prospectus together with the free writing
prospectuses, if any, each identified in Schedule I hereto, and "broadly
available road show" means a "bona fide electronic road show" as defined in Rule
433(h)(5) under the Securities Act that has been made available without
restriction to any person. As used herein, the terms "Registration Statement,"
"Basic Prospectus," "preliminary prospectus," "Time of Sale Prospectus" and
Prospectus shall include the documents, if any, incorporated by reference
therein. The terms "supplement," "amendment," and "amend" as used herein with
respect to the Registration Statement, the Basic Prospectus, the Time of Sale
Prospectus, any preliminary prospectus or free writing prospectus shall include
all documents subsequently filed by the Company with the Commission pursuant to
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are
deemed to be incorporated by reference therein.
1.Representations and Warranties. The Company represents and warrants to and
agrees with each of the Underwriters as of the date hereof, as of the Applicable
Time and as of the Closing Date (as defined in Section 4) that:
(a)    The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or, to the knowledge of the Company,
threatened by the Commission. If the Registration Statement is an automatic
shelf registration statement as defined in Rule 405 under the Securities Act,
the Company is a well-known seasoned issuer (as defined in Rule 405 under

2



--------------------------------------------------------------------------------




the Securities Act) eligible to use the Registration Statement as an automatic
shelf registration statement and the Company has not received notice that the
Commission objects to the use of the Registration Statement as an automatic
shelf registration statement.
(b)    (i) Each document, if any, filed or to be filed pursuant to the Exchange
Act and incorporated by reference in the Time of Sale Prospectus or the
Prospectus complied or will comply when so filed in all material respects with
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, (ii) each part of the Registration Statement, when such part became
effective, did not contain, and each such part, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) the Registration Statement as of the
date hereof does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iv) the Registration Statement and the
Prospectus comply, and as amended or supplemented, if applicable, will comply in
all material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder, (v) the Time of Sale Prospectus does
not, and at the time of each sale of the Securities in connection with the
offering when the Prospectus is not yet available to prospective purchasers and
at the Closing Date (as defined in Section 4), the Time of Sale Prospectus, as
then amended or supplemented by the Company, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (vi) each broadly available road
show, if any, when considered together with the Time of Sale Prospectus, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (vii) the Prospectus does not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph do not apply to statements or omissions in the
Registration Statement, the Time of Sale Prospectus or the Prospectus based upon
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Managers expressly for use therein.
(c)    The Company is not an "ineligible issuer" in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules

3



--------------------------------------------------------------------------------




and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule I hereto, and electronic road shows, if any, each
furnished to you before first use, the Company has not prepared, used or
referred to, and will not, without your prior consent, prepare, use or refer to,
any free writing prospectus.
(d)    Each preliminary prospectus filed as part of the registration statement
as originally filed or as part of any amendment thereto, or filed pursuant to
Rule 424 under the Securities Act, complied when so filed in all material
respects with the Securities Act and the applicable rules and regulations of the
Commission thereunder.
(e)    The financial statements and the related notes thereto included or
incorporated by reference in each of the Time of Sale Prospectus and the
Prospectus present fairly, in all material respects, the financial position of
the Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby; and the other financial information
included in each of the Time of Sale Prospectus and the Prospectus presents
fairly, in all material respects, the information shown thereby as of the dates
indicated. The interactive data in eXtensible Business Reporting Language
incorporated by reference in the Time of Sale Prospectus and the Prospectus
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.
(f)    Except as otherwise disclosed in the Time of Sale Prospectus and the
Prospectus, since the date of the most recent financial statements of the
Company included or incorporated in each of the Time of Sale Prospectus and the
Prospectus, (i) there has not been any change in the capital stock (other than
as a result of exercises of stock options or issuances under employee benefit
plans and share repurchases) or increases in long-term debt of the Company or
any of its subsidiaries (except for such changes that result from accounting for
the fair value of hedges), or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, financial position, results of operations of the Company and its
subsidiaries, taken as a whole; and (ii) neither the Company nor any of its
subsidiaries has sustained any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or

4



--------------------------------------------------------------------------------




regulatory authority having jurisdiction over the Company and its subsidiaries,
except in the case of this clause (ii) for any such loss or interference that
would not, individually or in the aggregate, have a material adverse effect on
the business, financial position, results of operations or prospects of the
Company and its subsidiaries, taken as a whole, or on the performance by the
Company or the Guarantors of their obligations under the Securities and the
Guarantees (a "Material Adverse Effect").
(g)    (i) The Company and the Guarantors (other than Mott's General Partnership
and Americas Beverages Management GP (each, a "Nevada General Partnership") and
International Beverage Investments GP (the "Delaware General Partnership")) have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, (ii) each Nevada General
Partnership is validly existing as a general partnership under the laws of the
State of Nevada and (iii) the Delaware General Partnership is validly existing
and in good standing as a general partnership under the laws of the State of
Delaware. The Company and the Guarantors are duly qualified to do business and
are in good standing in each jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
qualification, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, have a Material Adverse Effect. The
Company and the Guarantors have all power and authority necessary to own or hold
their respective properties and to conduct the businesses in which they are
engaged.
(h)    The Company has an authorized capitalization as set forth in each of the
Time of Sale Prospectus and the Prospectus under the heading "Capitalization";
and all the outstanding shares of capital stock or other equity interests of
each subsidiary of the Company have been duly and validly authorized and issued,
are fully paid and non-assessable, except where the failure to be so authorized,
issued, fully paid and non-assessable would not, individually or in the
aggregate, have a Material Adverse Effect, and are owned directly or indirectly
by the Company (except in the case of any foreign subsidiary, for directors'
qualifying shares), free and clear of any material lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party.
(i)    The Company has full power and authority to execute and deliver this
Agreement, the Securities and the Fourth Supplemental Indenture (collectively,
together with the Base Indenture, the "Company Transaction Documents") and to
perform its obligations hereunder and thereunder. Each Guarantor has full power
and authority to execute and deliver the Fourth Supplemental Indenture
(including each Guarantee set forth in the Fourth Supplemental Indenture)
(collectively, the "Guarantor Transaction Documents" and, together with the
Company Transaction Documents, the

5



--------------------------------------------------------------------------------




"Transaction Documents"). All action required to be taken by the Company for the
due and proper authorization, execution and delivery of each of the Company
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken. All action required to be taken by each
of the Guarantors for the due and proper authorization, execution and delivery
of the Guarantor Transaction Documents and the consummation of the transactions
contemplated thereby will have been duly and validly taken.
(j)    The Base Indenture has been duly authorized, executed and delivered by
the Company and, assuming the due authorization, execution and delivery thereof
by the Trustee, constitutes a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the "Enforceability Exceptions"); the Fourth
Supplemental Indenture has been duly authorized by the Company and the
Guarantors and, when executed and delivered by the Company and the Guarantors,
and assuming due authorization, execution and delivery thereof by the Trustee,
will constitute a valid and legally binding agreement of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, subject to the Enforceability Exceptions; the Indenture has been
duly qualified under the Trust Indenture Act.
(k)    The Securities have been duly authorized by the Company and, when
executed and delivered by the Company pursuant to the terms of this Agreement,
and assuming due authentication thereof by the Trustee, will be duly executed,
authenticated, issued and delivered as provided in the Indenture and, when paid
for as provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.
(l)    The Guarantees have been duly authorized by the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will constitute valid
and legally binding agreements of the Guarantors, enforceable against the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions.
(m)    This Agreement has been duly authorized, executed and delivered by the
Company.

6



--------------------------------------------------------------------------------




(n)    Each of the Transaction Documents conforms in all material respects to
the descriptions thereof contained in each of the Time of Sale Prospectus and
the Prospectus.
(o)    Neither the Company nor any of its subsidiaries are (i) in violation of
their respective charters or by-laws or similar organizational documents; (ii)
in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or its subsidiaries is subject; or (iii) in violation of any law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.
(p)    The execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Guarantors pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of the Guarantors is a party or by which the Company or any of
the Guarantors is bound or to which any of the property or assets of the Company
or any of the Guarantors is subject, (ii) result in any violation of the
provisions of the charter or bylaws or similar organizational documents of the
Company or any of the Guarantors or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of the Guarantors, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, have a Material Adverse Effect.
(q)    No consent, approval, authorization, order, registration or qualification
of or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance by the Company and each
Guarantor, as applicable, of each of the Transaction Documents to which it is a
party, the issuance and sale of the Securities (including the Guarantees
thereof) and compliance by the Company and each Guarantor with the terms thereof
and the consummation of the transactions contemplated by the

7



--------------------------------------------------------------------------------




Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Underwriters.
(r)    Except as described in each of the Time of Sale Prospectus and the
Prospectus, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company, or any of its
subsidiaries is a party or to which any property or assets of the Company or any
of its subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, would have a
Material Adverse Effect; and to the knowledge of the Company or its
subsidiaries, no such investigations, actions, suits or proceedings are
threatened.
(s)    Deloitte & Touche LLP, who has audited certain consolidated financial
statements of the Company, is an independent registered public accounting firm
with respect to the Company within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) and as required by the Securities Act.
(t)    The Company and its subsidiaries have good and marketable title in fee
simple to, or have valid rights to lease or otherwise use, all items of real and
personal property that are material to the Company and its subsidiaries, taken
as a whole, in each case free and clear of all liens, encumbrances, claims and
defects except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries or (ii)
would not, individually or in the aggregate, have a Material Adverse Effect.
(u)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect: (i) the Company and its subsidiaries own or possess the right to
use all material patents, patent applications, trademarks, service marks, trade
names, copyrights, know-how and trade secrets (collectively, "Intellectual
Property") necessary for the conduct of their respective businesses as currently
conducted, (ii) to the knowledge of the Company and its subsidiaries, the
conduct of their respective businesses, as currently conducted does not
infringe, misappropriate or otherwise conflict with any Intellectual Property of
any third party, and (iii) the Company and its subsidiaries have not received
any written notice of any claim against the Company or its subsidiaries
concerning the foregoing.
(v)    Neither the Company nor any of the Guarantors is, and after giving effect
to the offering and sale of the Securities and the application of the proceeds
of the sale of the Securities as described in each of the Time of Sale
Prospectus and the Prospectus, none of them will be, an "investment company" or
an entity "controlled" by an "investment company" within the meaning of the
Investment

8



--------------------------------------------------------------------------------




Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the "Investment Company Act").
(w)    The Company and its subsidiaries have paid all federal, state, local and
foreign taxes and filed all tax returns required to be paid or filed through the
date hereof, except taxes that are being contested in good faith by appropriate
proceedings and for which the Company or the applicable subsidiary has set aside
an adequate reserve for its potential liability or to the extent the failure to
pay such taxes or file such returns would not, individually or in the aggregate,
have a Material Adverse Effect, and, except as would not, individually or in the
aggregate, have a Material Adverse Effect, all such tax returns are true,
complete and correct; and except as otherwise disclosed in each of the Time of
Sale Prospectus and the Prospectus, there is no tax deficiency that has been
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets that would, individually or in the aggregate,
have a Material Adverse Effect.
(x)    The Company and its subsidiaries possess all licenses, certificates,
permits or other authorizations ("Permits") issued by appropriate federal,
state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Prospectus and the Prospectus, and have fulfilled all material obligations with
respect to such Permits, except where the failure to possess such Permits or
perform such obligations would not, individually or in the aggregate, have a
Material Adverse Effect; and except as described in each of the Time of Sale
Prospectus and the Prospectus, neither the Company nor any of its subsidiaries
has received notice of any revocation or modification of any Permit or has any
knowledge that any such Permit will not be renewed in the ordinary course,
except for such revocations, modifications or renewals as would not,
individually or in the aggregate, have a Material Adverse Effect.
(y)    No labor disturbance by or dispute with employees of the Company or any
of its subsidiaries exists or, to the knowledge of the Company or its
subsidiaries, is contemplated or threatened, except as would not, individually
or in the aggregate, have a Material Adverse Effect.
(z)    (i) The Company and its subsidiaries (x) are in compliance with any and
all applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, "Environmental Laws"), (y)
have received and are in compliance with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not

9



--------------------------------------------------------------------------------




received notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no costs
or liabilities associated with Environmental Laws relating to the Company or its
subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect.
(aa)    Except as otherwise disclosed in the Time of Sale Prospectus and the
Prospectus and as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) each employee benefit pension plan, within the meaning of
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA") subject to Title IV of ERISA that is maintained and established by the
Company or any member of its "Controlled Group" (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the "Code"))
(each, a "Pension Plan") has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Pension Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) for each Pension Plan
that is subject to the funding rules of Section 412 of the Code or Section 302
of ERISA, no "accumulated funding deficiency" as defined in Section 412 of the
Code, whether or not waived, has occurred or is reasonably expected to occur;
(iv) the fair market value of the assets of each Plan exceeds the present value
of all benefits accrued under such Plan (determined based on those assumptions
used to fund such Plan); (v) no "reportable event" (within the meaning of
Section 4043(c) of ERISA) not waived by the PBGC has occurred or is reasonably
expected to occur; and (vi) neither the Company nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to a Pension Plan or premiums to the PBGC,
in the ordinary course and without default) with respect to the termination of a
Pension Plan (or the withdrawal from a "multiemployer plan", within the meaning
of Section 4001(a)(3) of ERISA), except in the case of clauses (iii) and (iv) as
disclosed in the Time of Sale Prospectus and the Prospectus.
(bb)    The Company maintains an effective system of "disclosure controls and
procedures" (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,

10



--------------------------------------------------------------------------------




summarized and reported within the time periods specified in the Commission's
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company's management as
appropriate to allow timely decisions regarding required disclosure. The Company
maintains systems of "internal control over financial reporting" (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with accounting principles generally
accepted in the United States ("U.S. GAAP"). The Company maintains internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. At
December 31, 2011, there were no material weaknesses in the Company's internal
controls over financial reporting. Based on the Company's evaluation of internal
control over financial reporting in connection with the preparation of its
quarterly report on Form 10-Q for the quarter ended September 30, 2012, at
September 30, 2012, there were no material weaknesses in the Company's internal
controls over financial reporting which were reasonably likely to adversely
affect the Company's ability to record, process, summarize and report financial
information.
(cc)    The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as the Company deems are adequate to protect the Company and
its subsidiaries and their respective businesses; and the Company has no reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage at reasonable cost
from similar insurers as may be necessary to continue its business.
(dd)    Neither the Company nor any of its subsidiaries has taken, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.
(ee)    Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in each
of the Time of Sale Prospectus and the Prospectus is not based on or derived
from sources that are reliable and accurate in all material respects.

11



--------------------------------------------------------------------------------




(ff)    The Company is in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations of the Commission adopted pursuant thereto as such rules and
regulations currently apply to the Company (collectively, the "Sarbanes-Oxley
Act").
(gg)    Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is an individual or entity ("Person") currently the
subject or target of any sanctions administered or enforced by the United States
Government, including, without limitation, the Office of Foreign Assets Control
of the U.S. Treasury Department ("OFAC"), the United Nations Security Counsel
("UNSC"), the European Union, Her Majesty's Treasury ("HMT"), or other relevant
sanctions authority (collectively, "Sanctions"), nor is the Company located,
organized or resident in a country or territory that is the subject of
Sanctions; and the Company will not directly or indirectly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any subsidiaries, joint venture partners or other Person, to fund any activities
of or business with any Person, or in any country or territory, that, at the
time of such funding, is the subject of Sanctions or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.
(hh)    To the best knowledge of the Company, the operations of the Company and
its subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the "Money Laundering Laws"). No action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
(ii)    Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer or employee of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of either (i) the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
"FCPA"), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any "foreign official" (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in

12



--------------------------------------------------------------------------------




contravention of the FCPA or (ii) the U.K. Bribery Act 2010 (the "Bribery Act");
and the Company and its subsidiaries have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
2.    Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Underwriters, and each Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amounts of Securities set forth in Schedule II
hereto opposite its name at the purchase prices set forth in Schedule I hereto.
3.    Public Offering. The Company is advised by you that the Underwriters
propose to make a public offering of their respective portions of the Securities
as soon after the Registration Statement and this Agreement have become
effective as in your judgment is advisable. The Company is further advised by
you that the Securities are to be offered to the public upon the terms set forth
in the Prospectus.
4.    Payment and Delivery. Payment for the Securities shall be made to the
Company in Federal or other funds immediately available in New York City on the
closing date and time set forth in Schedule I hereto, or at such other time on
the same or such other date, not later than the fifth business day thereafter,
as may be designated in writing by you. The time and date of such payment are
hereinafter referred to as the "Closing Date."
Payment for the Securities shall be made against delivery to you on the Closing
Date for the respective accounts of the several Underwriters of the Securities
registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date, with any
transfer taxes payable in connection with the transfer of the Securities to the
Underwriters duly paid.
5.    Conditions to the Underwriters' Obligations. The several obligations of
the Underwriters are subject to the following conditions:
(a)    Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
(i)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook

13



--------------------------------------------------------------------------------




for the Company by any "nationally recognized statistical rating organization,"
as such term is defined in Section 3(a)(62) under the Exchange Act; and
(ii)    there shall not have occurred any change, or any development involving a
prospective change, in or affecting the business, properties, financial
position, results of operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Prospectus as of the date of this
Agreement that, in your judgment, is material and adverse and that makes it, in
your judgment, impracticable to market the Securities on the terms and in the
manner contemplated in the Time of Sale Prospectus.
(b)    The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.
The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.
(c)    Baker Botts L.L.P., counsel for the Company, shall have furnished to the
Managers, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Underwriters, in form and
substance reasonably satisfactory to the Managers, to the effect set forth in
Exhibit A hereto.
(d)    James L. Baldwin, Jr., Executive Vice President and General Counsel of
the Company, shall have furnished to the Managers, at the request of the
Company, his written opinion and 10b-5 statement, dated the Closing Date and
addressed to the Underwriters, in form and substance reasonably satisfactory to
the Managers, to the effect set forth in Exhibit B hereto.
(e)    The Underwriters shall have received on the Closing Date an opinion of
Mayer Brown LLP, counsel for the Underwriters, dated such date, in form and
substance reasonably satisfactory to the Managers.
(f)    The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters, from Deloitte &
Touche LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants' "comfort letters" to

14



--------------------------------------------------------------------------------




underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement, the Time of Sale Prospectus
and the Prospectus; provided that the letter delivered on the Closing Date shall
use a "cut-off date" not earlier than three business days prior to the Closing
Date.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Managers.


6.    Covenants of the Company. The Company covenants with each Underwriter as
follows:
(a)    To furnish to you, without charge, a signed copy of the Registration
Statement (including exhibits thereto and documents incorporated by reference
therein) and to deliver to each of the Underwriters during the period mentioned
in Section 6(e) or 6(f) below, as many copies of the Time of Sale Prospectus,
the Prospectus, any documents incorporated by reference therein and any
supplements and amendments thereto or to the Registration Statement as you may
reasonably request.
(b)    Before amending or supplementing the Registration Statement, the Time of
Sale Prospectus or the Prospectus, to furnish to you a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which you reasonably object.
(c)    To furnish to you a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by, or referred to by the Company and not to
use or refer to any proposed free writing prospectus to which you reasonably
object.
(d)    Not to take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Underwriter that the Underwriter otherwise would not have been required to file
thereunder.
(e)    If the Time of Sale Prospectus is being used to solicit offers to buy the
Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to

15



--------------------------------------------------------------------------------




amend or supplement the Time of Sale Prospectus to comply with applicable law,
forthwith to prepare, file with the Commission and furnish, at its own expense,
to the Underwriters and to any dealer upon request, either amendments or
supplements to the Time of Sale Prospectus so that the statements in the Time of
Sale Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Time of Sale Prospectus is delivered to a prospective
purchaser, be misleading or so that the Time of Sale Prospectus, as amended or
supplemented, will no longer conflict with the Registration Statement, or so
that the Time of Sale Prospectus, as amended or supplemented, will comply with
applicable law.
(f)    If, during such period after the first date of the public offering of the
Securities as in the opinion of counsel for the Underwriters the Prospectus (or
in lieu thereof the notice referred to in Rule 173(a) of the Securities Act) is
required by law to be delivered in connection with sales by an Underwriter or
dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus (or in lieu
thereof the notice referred to in Rule 173(a) of the Securities Act) is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Underwriters, it is necessary to amend or supplement the Prospectus to
comply with applicable law, forthwith to prepare, file with the Commission and
furnish, at its own expense, to the Underwriters and to the dealers (whose names
and addresses you will furnish to the Company) to which Securities may have been
sold by you on behalf of the Underwriters and to any other dealers upon request,
either amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or in lieu thereof the notice referred to in
Rule 173(a) of the Securities Act) is delivered to a purchaser, be misleading or
so that the Prospectus, as amended or supplemented, will comply with applicable
law.
(g)    To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request; provided, that in no event shall the Company be obligated to qualify to
do business in any jurisdiction where it is not now so qualified, to take any
action that would subject it generally to service of process in suits in any
jurisdiction where it is not now subject or subject itself to taxation in any
such jurisdiction where it is not now subject.
(h)    To make generally available to the Company's security holders and to you
as soon as practicable an earning statement covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.

16



--------------------------------------------------------------------------------




(i)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company's counsel and
the Company's accountants in connection with the registration and delivery of
the Securities under the Securities Act and all other fees or expenses in
connection with the preparation and filing of the Registration Statement, any
preliminary prospectus, the Time of Sale Prospectus, the Prospectus, any free
writing prospectus prepared by or on behalf of, used by, or referred to by the
Company and amendments and supplements to any of the foregoing, including the
filing fees payable to the Commission relating to the Securities (within the
time required by Rule 456(b)(1), if applicable), all printing costs associated
therewith, and the mailing and delivering of copies thereof to the Underwriters
and dealers, in the quantities hereinabove specified, (ii) all costs and
expenses related to the transfer and delivery of the Securities to the
Underwriters, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section 6(g) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriters in connection with such qualification and in connection with
the Blue Sky or legal investment memorandum, (iv) all filing fees and the
reasonable fees and disbursements of counsel to the Underwriters incurred in
connection with the review and qualification of the offering of the Securities
by the Financial Industry Regulatory Authority, Inc., (v) any fees charged by
the rating agencies for the rating of the Securities, (vi) the cost of the
preparation, issuance and delivery of the Securities, (vii) the costs and
charges of any trustee, transfer agent, registrar or depositary, (viii) the
costs and expenses of the Company relating to investor presentations on any
"road show" undertaken in connection with the marketing of the offering of the
Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and the
cost of any aircraft chartered in connection with the road show, (ix) the
document production charges and expenses associated with printing this Agreement
and (x) all other costs and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8 entitled "Indemnity and Contribution," and the last paragraph
of Section 10 below, the Underwriters will pay all of their costs and expenses,
including fees and disbursements of their counsel, transfer taxes payable on
resale of any of the

17



--------------------------------------------------------------------------------




Securities by them and any advertising expenses connected with any offers they
may make.
(j)    If the third anniversary of the initial effective date of the
Registration Statement occurs before all the Securities have been sold by the
Underwriters, prior to the third anniversary to file a new shelf registration
statement and to take any other action necessary to permit the public offering
of the Securities to continue without interruption; references herein to the
Registration Statement shall include the new registration statement declared
effective by the Commission;
(k)    During the period beginning on the date hereof and continuing to and
including the Closing Date, not to offer, sell, contract to sell or otherwise
dispose of any debt securities of the Company or warrants to purchase or
otherwise acquire debt securities of the Company substantially similar to the
Securities (other than (i) the Securities, (ii) commercial paper issued in the
ordinary course of business or (iii) securities or warrants permitted with the
prior written consent of the Managers).
(l)    To prepare a final term sheet relating to the offering of the Securities,
in the form of Schedule IV hereto, and to file such final term sheet within the
period required by Rule 433(d)(5)(ii) under the Securities Act following the
date the final terms have been established for the offering of the Securities.
7.    Covenants of the Underwriters. Each Underwriter severally covenants with
the Company not to take any action that would result in the Company being
required to file with the Commission under Rule 433(d) a free writing prospectus
prepared by or on behalf of such Underwriter that otherwise would not be
required to be filed by the Company thereunder, but for the action of the
Underwriter.
8.    Indemnity and Contribution. (i) The Company agrees to indemnify and hold
harmless each Underwriter, its directors and officers, each person, if any, who
controls any Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act and each affiliate of any
Underwriter within the meaning of Rule 405 under the Securities Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any amendment thereof, any preliminary prospectus, the
Time of Sale Prospectus, any issuer free writing prospectus as defined in Rule
433(h) under the Securities Act, any Company information that the Company has
filed, or is required to file, pursuant to Rule 433(d) under the Securities Act
or the

18



--------------------------------------------------------------------------------




Prospectus or any amendment or supplement thereto, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through you expressly for use therein.
(b)    Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, its officers who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Company to such Underwriter,
but only with reference to information relating to such Underwriter furnished to
the Company in writing by such Underwriter through you expressly for use in the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
any issuer free writing prospectus or the Prospectus or any amendment or
supplement thereto. The Company acknowledges that the statements set forth in
the fourth (regarding selling concessions and reallowances), sixth (regarding
over-allotment, syndicate covering transactions and stabilizing transactions),
seventh (regarding penalty bids) and eighth (effect of stabilization
transactions) paragraphs under the heading "Underwriting" in any preliminary
prospectus and the Prospectus constitute the only information relating to an
Underwriter furnished to the Company in writing by an Underwriter through you
expressly for use in the Registration Statement, any preliminary prospectus, the
Time of Sale Prospectus, any issuer free writing prospectus or the Prospectus or
any amendment or supplement thereto.
(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the "indemnified party") shall
promptly notify the person against whom such indemnity may be sought (the
"indemnifying party") in writing. No indemnification provided for in Section
8(a) or (b) shall be available to any party who shall fail to give notice as
provided in this Section 8(c) if the party to whom notice was not given was
unaware of the proceeding to which such notice would have related and was
materially prejudiced by the failure to give such notice. The indemnifying
party, upon request of the indemnified party, shall retain counsel reasonably
satisfactory to the indemnified party to represent the indemnified party and any
others the indemnifying party may designate in such proceeding and shall pay the
reasonable fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party

19



--------------------------------------------------------------------------------




shall have mutually agreed to the retention of such counsel or (ii) the named
parties to any such proceeding (including any impleaded parties) include both
the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Managers, in the case of parties indemnified
pursuant to Section 8(a), and by the Company, in the case of parties indemnified
pursuant to Section 8(b). The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second and third sentences of this paragraph,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.
(d)    To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Underwriters on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the

20



--------------------------------------------------------------------------------




Company on the one hand and of the Underwriters on the other hand in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Underwriters
on the other hand in connection with the offering of the Securities shall be
deemed to be in the same respective proportions as the net proceeds from the
offering of the Securities (before deducting expenses) received by the Company
and the total underwriting discounts and commissions received by the
Underwriters bear to the aggregate initial public offering price of the
Securities as set forth in the Prospectus. The relative fault of the Company on
the one hand and the Underwriters on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Underwriters and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Underwriters' respective
obligations to contribute pursuant to this Section 8 are several in proportion
to the respective principal amounts of Securities they have purchased hereunder,
and not joint.
(e)    The Company and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.
(f)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation

21



--------------------------------------------------------------------------------




made by or on behalf of any Underwriter, any person controlling any Underwriter
or any affiliate of any Underwriter or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.
9.    Termination. The Underwriters may terminate this Agreement by notice given
by you to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States or through the Euroclear
System or Clearstream shall have occurred, (iv) any moratorium on commercial
banking activities shall have been declared by Federal or New York State
authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in your judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Securities on the terms and in the manner contemplated in the Time of Sale
Prospectus or the Prospectus.
10.    Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.
If, on the Closing Date, any one or more of the Underwriters shall fail or
refuse to purchase Securities that it has or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Securities which
such defaulting Underwriter or Underwriters agreed but failed or refused to
purchase is not more than one-tenth of the aggregate principal amount of the
Securities to be purchased on such date, the other Underwriters shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule II bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Underwriters, or in such other proportions as you may specify, to
purchase the Securities which such defaulting Underwriter or Underwriters agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Underwriter has agreed to purchase
pursuant to this Agreement be increased pursuant to this Section 10 by an amount
in excess of one-ninth of such principal amount of Securities without the
written consent of such Underwriter. If, on the Closing Date, any Underwriter or
Underwriters shall fail or refuse to purchase Securities and the aggregate
principal amount of Securities with respect to which such default occurs is more
than one-tenth of the aggregate principal amount of Securities to be purchased
on such date, and arrangements satisfactory to you and the Company for the
purchase of such Securities are not

22



--------------------------------------------------------------------------------




made within 36 hours after such default, this Agreement shall terminate without
liability on the part of any non-defaulting Underwriter or the Company. In any
such case either you or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Registration Statement, in the Time of Sale Prospectus,
in the Prospectus or in any other documents or arrangements may be effected. Any
action taken under this paragraph shall not relieve any defaulting Underwriter
from liability in respect of any default of such Underwriter under this
Agreement.
If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement the Company will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.
11.    Entire Agreement. (iii) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Underwriters with
respect to the preparation of any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, the conduct of the offering, and the purchase and
sale of the Securities.
(b)    The Company acknowledges that in connection with the offering of the
Securities: (i) the Underwriters have acted at arms length, are not agents of,
and owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the
Securities.
12.    Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
13.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

23



--------------------------------------------------------------------------------




14.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement
15.    Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Managers shall be delivered, mailed or sent to
Merrill Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park,
NY1-100-18-03, New York, New York 10036, Attention: High Grade Debt Capital
Markets Transaction Management/Legal (fax no. (646) 855-5958); and J.P. Morgan
Securities LLC, 383 Madison Avenue, New York, New York 10179, Attention:
Investment Grade Syndicate Desk (fax no. (212) 834-6081); and if to the Company
shall be delivered, mailed or sent to Dr Pepper Snapple Group, Inc., 5301 Legacy
Drive, Plano, Texas 75024 (Fax: 972-673-7879), Attention: Martin M. Ellen,
Executive Vice President & Chief Financial Officer.
[Remainder of page left intentionally blank; signatures appear on next page.]



24



--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
        
Very truly yours,
DR PEPPER SNAPPLE GROUP, INC.
By:
  /s/ Martin M. Ellen
 
Name:
Martin M. Ellen
 
Title:
Executive Vice President & Chief Financial Officer




Signature Page to Underwriting Agreement



--------------------------------------------------------------------------------




Accepted as of the date hereof


J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED


Acting severally on behalf of themselves and the several Underwriters named in
Schedule II hereto




J.P. MORGAN SECURITIES LLC
 
 
By:
  /s/ Maria Sramek
 
Name:
Maria Sramek
 
Title:
Executive Director



MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
 
 
 
 
 
 
By:
  /s/ Brendan Hanley
 
Name:
Brendan Hanley
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 








Signature Page to Underwriting Agreement



--------------------------------------------------------------------------------




SCHEDULE I
Managers:
J.P. Morgan Securities LLC
Merrill Lynch, Pierce, Fenner & Smith
Incorporated


Applicable Time:
2:00 p.m., EST, on November 13, 2012
Indenture:
Indenture dated as of December 15, 2009 between the Company and the Trustee
Trustee:
Wells Fargo Bank, N.A.
Registration Statement File No.:
333-163697
Time of Sale Prospectus
Basic Prospectus dated December 14, 2009, relating to the Shelf Securities
The preliminary prospectus supplement dated November 13, 2012 relating to the
Securities
Final term sheet dated November 13, 2012 relating to the Securities
Securities to be purchased:
$250,000,000 2.000% Senior Notes due 2020


$250,000,000 2.700% Senior Notes due 2022


Purchase Price:
2020 Notes: 98.825% of the principal amount, plus accrued interest, if any, from
November 20, 2012
2022 Notes: 99.177% of the principal amount, plus accrued interest, if any, from
November 20, 2012
Maturity:
2020 Notes: January 15, 2020


2022 Notes: November 15, 2022


Interest Rate:
2020 Notes: 2.000% per annum, accruing from November 20, 2012
2022 Notes: 2.700% per annum,
 
 


I-1



--------------------------------------------------------------------------------




 
accruing from November 20, 2012
Interest Payment Dates:
2020 Notes: January 15 and July 15, commencing July 15, 2013
2022 Notes: May 15 and November 15, commencing May 15, 2013
Closing Date and Time:
November 20, 2012; 10:00 a.m.


Closing Location:
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606






I-2



--------------------------------------------------------------------------------




SCHEDULE II
Underwriter
 
Principal Amount of 2020 Notes to be Purchased
 
Principal Amount of 2022 Notes to be Purchased
J.P. Morgan Securities LLC
 


$93,750,000


 


$93,750,000


Merrill Lynch, Pierce, Fenner & Smith
 
 
 
 
Incorporated
 
93,750,000


 
93,750,000


UBS Securities LLC
 
11,250,000


 
11,250,000


BB&T Capital Markets, a division of Scott &
 
 
 
 
Stringfellow, LLC
 
6,250,000


 
6,250,000


Credit Suisse Securities (USA) LLC
 
6,250,000


 
6,250,000


Deutsche Bank Securities Inc.
 
6,250,000


 
6,250,000


HSBC Securities (USA) Inc.
 
6,250,000


 
6,250,000


Morgan Stanley & Co. LLC
 
6,250,000


 
6,250,000


U.S. Bancorp Investments, Inc.
 
6,250,000


 
6,250,000


Barclays Capital Inc.
 
2,500,000


 
2,500,000


Goldman, Sachs & Co.
 
2,500,000


 
2,500,000


Rabo Securities USA, Inc.
 
2,500,000


 
2,500,000


The Williams Capital Group, L.P.
 
2,500,000


 
2,500,000


BOSC, Inc.
 
1,250,000


 
1,250,000


Mitsubishi UFJ Securities (USA), Inc.
 
1,250,000


 
1,250,000


Wells Fargo Securities, LLC
 
1,250,000


 
1,250,000


Total
 
$
250,000,000


 
$
250,000,000








II-1



--------------------------------------------------------------------------------




Schedule III




List of Guarantors


234DP Aviation, LLC
A&W Concentrate Company
Americas Beverages Management GP
AmTrans, Inc.
Berkeley Square US, Inc.
Beverage Investments LLC
Beverages Delaware Inc.
DP Beverages Inc.
DPS Americas Beverages LLC
DPS Beverages, Inc.
DPS Finance II, Inc.
DPS Holdings Inc.
Dr Pepper/Seven-Up Beverage Sales Company
Dr Pepper/Seven Up Manufacturing Company
Dr Pepper/Seven Up, Inc.
High Ridge Investments US, Inc.
International Beverage Investments GP
International Investments Management LLC
Mott’s General Partnership
Mott’s LLP
MSSI LLC
Nantucket Allserve, Inc.
Nuthatch Trading US, Inc.
Pacific Snapple Distributors, Inc.
Royal Crown Company, Inc.
Snapple Beverage Corp.
Splash Transport, Inc.
The American Bottling Company



III-1



--------------------------------------------------------------------------------




Schedule IV
Form of Final Term Sheet


Supplementing the Preliminary Prospectus
Supplement dated November 13, 2012
 (To Prospectus dated December 14, 2009)


$500,000,000
Dr Pepper Snapple Group, Inc.
$250,000,000 2.000% Senior Notes due 2020
$250,000,000 2.700% Senior Notes due 2022


Final Term Sheet


November 13, 2012
 
 
 
Issuer:
Dr Pepper Snapple Group, Inc.
Trade Date:
November 13, 2012
Settlement Date (T+5):
November 20, 2012
Change of Control:
Upon the occurrence of a "Change of Control Triggering Event," the Issuer will
be required, unless it has exercised its right to redeem the Notes, within a
specified period, to make an offer to repurchase all Notes at a price equal to
101% of the principal amount, plus any accrued and unpaid interest to the date
of repurchase.
Denominations:
$2,000 x $1,000
Joint Book-Running Managers:
J.P. Morgan Securities LLC
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
UBS Securities LLC
Co-Managers:
Barclays Capital Inc.
BB&T Capital Markets, a division of Scott & Stringfellow, LLC
BOSC, Inc.
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
Goldman, Sachs & Co.
HSBC Securities (USA) Inc.
Mitsubishi UFJ Securities (USA), Inc.
Morgan Stanley & Co. LLC
Rabo Securities USA, Inc.
U.S. Bancorp Investments, Inc.
Wells Fargo Securities, LLC
The Williams Capital Group, L.P. 

 
2.000% Senior Notes due 2020
2.700% Senior Notes due 2022
Size:
$250,000,000
$250,000,000
Maturity Date:
January 15, 2020
November 15, 2022
Coupon (Interest Rate):
2.000%
2.700%
Interest Payment Dates:
Each January 15 and July 15, beginning on July 15, 2013
Each May 15 and November 15, beginning on May 15, 2013
Price to Public (Issue Price):
99.225%
99.627%
Yield to Maturity:
2.117%
2.743%
Benchmark Treasury:
UST 1.250% due October 31, 2019
UST 1.625% due November 15, 2022
Benchmark Treasury Price and Yield:
101-18; 1.017%
100-9+; 1.593%
 
 
 




IV-1

--------------------------------------------------------------------------------




 
 
 
Spread to Benchmark Treasury:
1.100% (110 basis points)
1.150% (115 basis points)
Make-Whole Call:
T+20 basis points
T+20 basis points (prior to August 15, 2022)
Par Call:
―
On or after August 15, 2022
CUSIP Number:
26138E AQ2
26138E AR0
 
 
 

It is expected that delivery of the notes will be made against payment therefor
on or about November 20, 2012, which is the fifth business day following the
date hereof (such settlement cycle being referred to as "T+5"). Under Rule
15c6-1 under the Securities Exchange Act of 1934, as amended, trades in the
secondary market generally are required to settle in three business days unless
the parties to any such trade expressly agree otherwise. Accordingly, purchasers
who wish to trade the notes on the date of pricing or the next two succeeding
business days will be required, by virtue of the fact that the notes initially
will settle in T+5, to specify an alternative settlement cycle at the time of
any such trade to prevent failed settlement.
The issuer has filed a registration statement (including a prospectus) with the
Securities and Exchange Commission ("SEC") for the offering to which this
communication relates. Before you invest, you should read the prospectus in that
registration statement and other documents the issuer has filed with the SEC for
more complete information about the issuer and this offering. You may get these
documents for free by visiting the SEC Web site at www.sec.gov. Alternatively,
the issuer, any underwriter or any dealer participating in the offering will
arrange to send you the prospectus if you request it by calling J.P. Morgan
Securities LLC collect at 1-212-834-4533 or Merrill Lynch, Pierce, Fenner &
Smith Incorporated toll-free at 1-800-294-1322.



IV-2

--------------------------------------------------------------------------------




Exhibit A


Opinion of Baker Botts L.L.P., counsel for the Company, pursuant to Section 5(c)




(i)    The Company has full corporate power and authority to execute and deliver
this Agreement, the Securities and the Fourth Supplemental Indenture
(collectively, the "Company Transaction Documents") and to perform its
obligations hereunder and thereunder. All corporate action required to be taken
by the Company for the due and proper authorization, execution and delivery of
each of the Company Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.


(ii)    This Agreement has been duly authorized, executed and delivered by the
Company.


(iii)    The Base Indenture has been duly authorized, executed and delivered by
the Company and, assuming due authorization, execution and delivery thereof by
the Trustee, constitutes a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except that the
enforcement thereof may be subject to (i) any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity and public policy (regardless of whether enforcement is
sought in a proceeding at law or in equity) and the discretion of the court
before which any proceeding therefor may be brought (collectively, the
"Enforceability Exceptions"); the Base Indenture has been duly qualified under
the Trust Indenture Act.


(iv)    The Fourth Supplemental Indenture has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
thereof by the Guarantors and the Trustee, constitutes a valid and legally
binding agreement of the Company and the Guarantors, enforceable against the
Company and the Guarantors in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.


(v)    The 2020 Notes and 2022 Notes have been duly authorized, executed and
delivered by the Company and, assuming due authentication thereof by the
Trustee, constitute valid and legally binding obligations of the Company
enforceable against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.


(vi)    Assuming the Guarantees have been duly authorized, executed and
delivered by the Guarantors, the Guarantees constitute valid and legally binding

Exhibit A, Page 1



--------------------------------------------------------------------------------




agreements of the Guarantors, enforceable against the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions.


(vii)    Each of the Transaction Documents conforms in all material respects to
the descriptions thereof contained in each of the Time of Sale Prospectus and
the Prospectus.


(viii)    The execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not result in the violation of any law or statute of the United
States or the State of New York or, to our knowledge following inquiry of the
Company’s management, any judgment, order, rule or regulation of any United
States federal or New York State court or arbitrator or governmental or
regulatory authority having jurisdiction over the Company or any of the
Guarantors, except for any such violation that would not, individually or in the
aggregate, have a Material Adverse Effect.


(ix)    No consent, approval, authorization, order, registration or
qualification of or with any United States federal or New York State
governmental or regulatory authority or, to our knowledge following inquiry of
the Company’s management, any United States federal or New York State court or
arbitrator is required for the execution, delivery and performance by the
Company and each Guarantor, as applicable, of each of the Transaction Documents
to which it is a party, the issuance and sale of the Securities (including the
Guarantees thereof) and compliance by the Company and each Guarantor with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
federal and state securities laws in connection with the purchase and resale of
the Securities by the Underwriters.


(x)    The statements in the Time of Sale Prospectus and the Prospectus under
the captions "Description of the Notes," "Description of Debt Securities," and
"Underwriting," insofar as such statements constitute summaries of documents
referred to therein, fairly summarize in all material respects the documents
referred to therein.


(xi)    The statements in the Time of Sale Prospectus and the Prospectus under
the captions "Material U.S. Federal Income Tax Considerations," insofar as such
statements constitute summaries of legal matters referred to therein, fairly
summarize in all material respects the legal matters referred to therein.



Exhibit A, Page 2



--------------------------------------------------------------------------------




(xii)    Neither the Company nor any of the Guarantors is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds of the sale of the Securities as described in each of the Time of Sale
Prospectus and the Prospectus, none of them will be, an "investment company" or
an entity "controlled" by an "investment company" within the meaning of the
Investment Company Act.    


(xiii)    The Registration Statement has become effective under the Act; any
required filing of the Preliminary Prospectus, and the Prospectus, and any
supplements thereto, pursuant to Rule 424(b) has been made in the manner and
within the time period required by Rule 424(b); any required filing of any
Issuer Free Writing Prospectus pursuant to Rule 433 has been made in the manner
and within the time period required by Rule 433; to the knowledge of such
counsel, no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or threatened.


(xiv)    The Registration Statement and the Prospectus (except for each document
filed pursuant to the Exchange Act and incorporated by reference therein and the
financial statements, financial statement footnotes and financial schedules and
other financial and statistical data included or incorporated by reference
therein and except for that part of the Registration Statement that constitutes
the Form T-1, as to which such counsel need not express any opinion) appear on
their face to be appropriately responsive in all material respects to the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder.


(xv)    Each document filed pursuant to the Exchange Act and incorporated by
reference in the Time of Sale Prospectus or the Prospectus (except for the
financial statements, financial statement footnotes and financial schedules and
other financial and statistical data included or incorporated by reference
therein, as to which such counsel need not express any opinion) appeared on its
face to be appropriately responsive as of its filing date in all material
respects to the requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder.


Such counsel shall also state that nothing has come to their attention that
causes such counsel to believe that (i) any part of the Registration Statement
(except for the financial statements, financial statement footnotes and
financial schedules and other financial and statistical data included or
incorporated by reference therein and except for that part of the Registration
Statement that constitutes the Form T-1, as to which such counsel need not
express any belief), when such part became effective under the Securities Act
contained any untrue

Exhibit A, Page 3



--------------------------------------------------------------------------------




statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
the Time of Sale Prospectus (except for the financial statements, financial
statement footnotes and financial schedules and other financial and statistical
data included or incorporated by reference therein, as to which such counsel
need not express any belief), as of the Applicable Time, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (iii) the Prospectus (except for the
financial statements, financial statement footnotes and financial schedules and
other financial and statistical data included or incorporated by reference
therein, as to which such counsel need not express any belief), as of its date
and as of the Closing Date, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.





Exhibit A, Page 4



--------------------------------------------------------------------------------




Exhibit B
Opinion of James L. Baldwin, Executive Vice President and
General Counsel of the Company, pursuant to Section 5(d)




(i)    (a) The Company and the Guarantors (other than Mott’s General Partnership
and Americas Beverages Management GP (each, a "Nevada General Partnership") and
International Beverage Investments GP (the "Delaware General Partnership")) have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization; (b) each Nevada General
Partnership is validly existing as a general partnership under the laws of the
State of Nevada; and (c) the Delaware General Partnership is validly existing
and in good standing as a general partnership under the laws of the State of
Delaware. To the best of his knowledge, the Company and the Guarantors are duly
qualified to do business and are in good standing in each jurisdiction in which
their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, except where the failure to
be so qualified or in good standing would not, individually or in the aggregate,
have a Material Adverse Effect. The Company and the Guarantors have all power
and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged.


(ii)    Each Guarantor has full power and authority to execute and deliver the
Fourth Supplemental Indenture (including each Guarantee set forth in the
Indenture) (collectively, the "Guarantor Transaction Documents" and, together
with the Company Transaction Documents, the "Transaction Documents"). All action
required to be taken by each of the Guarantors for the due and proper
authorization, execution and delivery of the Guarantor Transaction Documents and
the consummation of the transactions contemplated thereby will have been duly
and validly taken.


(iii)    The Company has an authorized capitalization as set forth in each of
the Time of Sale Prospectus and the Prospectus under the heading
"Capitalization"; and all the outstanding shares of capital stock or other
equity interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, except where the
failure to be so authorized, issued, fully paid and non-assessable would not,
individually or in the aggregate, have a Material Adverse Effect, and are owned
directly or indirectly by the Company (except in the case of any foreign
subsidiary, for directors’ qualifying shares), free and clear of any material
lien, charge, encumbrance, security interest, restriction on voting or transfer
or any other claim of any third party.



Exhibit B, Page 1



--------------------------------------------------------------------------------




(iv)    To my knowledge, except as described in each of the Time of Sale
Prospectus and the Prospectus, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is a party or to which any property of the Company or
any of its subsidiaries is the subject that, individually, if determined
adversely to the Company or any of its subsidiaries, would reasonably be
expected to have a Material Adverse Effect; and to my knowledge, no such
investigations, actions, suits or proceedings are threatened.


(v)    The Fourth Supplemental Indenture has been duly authorized, executed and
delivered by Guarantors.


(vi)    The Guarantees have been duly authorized, executed and delivered by the
Guarantors.


(vii)    The execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Guarantors pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of the Guarantors is a party or by which the Company or any of
the Guarantors is bound or to which any of the property or assets of the Company
or any of the Guarantors is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of the Guarantors or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of the Guarantors, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, have a Material Adverse Effect.


(viii)    No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
and each Guarantor, as applicable, of each of the Transaction Documents to which
it is a party, the issuance and sale of the Securities (including the Guarantees
thereof) and compliance by the Company and each Guarantor with the terms thereof
and the consummation of the transactions contemplated by the

Exhibit B, Page 2



--------------------------------------------------------------------------------




Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Underwriters.


Such counsel shall also state that nothing has come to his attention that causes
him to believe that (i) any part of the Registration Statement (except for the
financial statements, financial statement footnotes and financial schedules and
other financial and statistical data included or incorporated by reference
therein and except for that part of the Registration Statement that constitutes
the Form T-1, as to which such counsel need not express any belief), when such
part became effective under the Securities Act, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) the
Time of Sale Prospectus (except for the financial statements, financial
statement footnotes and financial schedules and other financial and statistical
data included or incorporated by reference therein, as to which such counsel
need not express any belief), as of the Applicable Time, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (iii) the Prospectus (except for the
financial statements, financial statement footnotes and financial schedules and
other financial and statistical data included or incorporated by reference
therein, as to which such counsel need not express any belief), as of its date
and as of the Closing Date, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.



Exhibit B, Page 3

